ORDER
PER CURIAM.
Defendant, Benjamin Bird, appeals from his conviction, after a jury trial, for possession of burglar’s tools, section 569.180 RSMo.1994, and trespass in the first degree, section 569.140 RSMO.1994. He was sentenced, as a prior and persistent offender, to concurrent terms of five years and one year, respectively. The sentences were ordered to be served concurrently with another sentence that defendant was. serving.
No jurisprudential purpose would be served by a written opinion relating to the judgments of conviction. We affirm. Rule 30.25(b).
Defendant contends and the state concedes that defendant was sentenced beyond the range of punishment on the conviction for trespass in the first degree. Defendant was sentenced to one year. Trespass in the first degree is a class B misdemeanor with a maximum term of incarceration of six months. Sections 558.011.1(6) and 569.140.3 RSMo.1994. Accordingly, the trial court erred in its sentence.
■The judgments of conviction are affirmed. We remand for resentencing.